DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
3.	Claims 1, 17 and 18 are amended.
4. 	Claims 19 and 20 are newly added.
5.	This office action is in response to the Applicant’s communication filed 11/22/2021 in response to PTO Office Action mailed 09/03/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
6.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited previously presented prior art, Mimatsu, as necessitated by the amended independent claims.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 8-10, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimatsu (US Pub. No. 2009/0177836 hereinafter “Mimatsu”).
Referring to claim 1, Mimatsu discloses a method for managing a storage system, the storage system comprising a first storage device and a second storage device (Mimatsu – Fig. 1 shows a storage system 1200 having a tape storage device 1221 and disk drive 1212.), the method comprising: 
searching for a data object specified by a write request in the first storage device, the write request specifying the data object that is to be written to the storage system (Mimatsu – par. [0071] & Fig. 7, step 7001 disclose a data file specified in a WRITE request to be written to the storage system 1200. Fig. 7, step 7006 discloses a searching or determination of whether the data file exists on the tape 1221.); 
according to determining the data object is not present in the first storage device, notifying the second storage device to search for the data object in the second storage device (Mimatsu – Fig. 7, steps 7006, 7009 disclose when the data file is not in the tape 1221, a search or determination of whether the data file exists on the disk drive 1212.); 
writing the data object to the storage system according to a search result of searching for the data object in the second storage device (Mimatsu – Fig. 7, steps 7011, 7012 & par. [0081-0082] disclose when the data file is not in the disk drive 1212, selecting a file system, creating a file with a new D-path according to the WRITE request, and recording the file system ID of the selected file system and file and file name of the created file as FS ID 2002 and D-path 2003 in file table 1207.); and 
determining an address mapping of the data object based on an address to which the data object is written in the storage system, wherein the address mapping indicates an address of the data object in the storage system, the method being implemented at the first storage device (Mimatsu – Claim 8 discloses a computer in communication with the storage system knows in advance that a particular file will be accessed, the computer determines a storage location of the particular file by sending a READ request to the storage system, said READ request being directed to a virtual metadata file corresponding to the particular file, wherein when the particular file is stored on the tape storage device, the computer sends a WRITE request to the storage system directed to the virtual metadata file corresponding to the particular file, the WRITE request specifying that the particular file be retrieved from the tape storage device and stored to the one or more disk drives so that the computer is able to access the particular file more quickly than when accessing the particular file from the tape storage device.), the address mapping being updated if the data object is present in the second storage device (Mimatsu – see Claims 4-5, 9 disclosing the address location of a file being changed from a tape storage device to one or more disk devices when the storage system marks the particular file stored on the tape storage device as invalid, and stores a new file to said one more disk devices based upon the WRITE request to replace the particular file.).

Referring to claim 8, Mimatsu discloses the method of claim 1, further comprising: setting an expiration time for the data object, the expiration time representing time duration of storing the data object in the storage system as specified by the write request (Mimatsu – par. [0051-0052]). 

Referring to claim 9, Mimatsu discloses the method of claim 1, further comprising: 
receiving a read request for reading a target data object from the storage system (Mimatsu – par. [0096-0097], step 8001 discloses receiving a read request for reading a data file or metadata file. The kind of file can be identified by determining the file system specified in the request, namely data file system 1216 for a data file or metadata file system 1217 for a metadata file.); and 
(Mimatsu – par. [0098], step 8002 discloses when the READ request requires access to a data file, storage system control program 1206 identifies whether or not the data file exists by searching for the specified path and file name in the file table 1207.). 

Referring to claim 10, Mimatsu discloses the method of claim 9, wherein reading the target data object specified by the read request from the storage system according to the address mapping (Mimatsu – par. [0098], step 8002 discloses when the READ request requires access to a data file, storage system control program 1206 identifies whether or not the data file exists by searching for the specified path and file name in the file table 1207.) comprises at least one of: 
according to determining that the address mapping indicates the target data object is present in the first storage device (Mimatsu – Fig. 8, Step 8004 discloses the data file does not exist on the disk, but is on the tape.), searching for the target data object in the first storage device based on a first storage rule of the first storage device (Mimatsu – Fig. 8, steps 8006 & par. [0102] disclose storage system control program 1206 reads the specified file from tape by specifying Tape-ID 2004 and T-path 2005.); and 
according to determining that the address mapping indicates the target data object is present in the second storage device (Mimatsu – Fig. 8, Step 8004 discloses the data file does exist on the disk.), notifying the second storage device to search for the target data object in the second storage device based on a second storage rule of the second storage device (Mimatsu – Fig. 8, steps 8005 & par. [0101] disclose when the file specified in the READ request currently is stored on disk, storage system control program 1206 reads the specified file from disk according to FS ID 2002 and D-path 2003 in file table 1207.). 

Referring to claim 15, Mimatsu discloses the method of claim 1, further comprising: according to determining that the data object is not present in the first storage device, searching for the data object in a third storage device in the storage system (Mimatsu – Fig. 7, steps 7006, 7009 disclose when the data file is not in the tape 1221, a search or determination of whether the data file exists on the disk drive 1212. The additional disk drives 1212 in Fig. 1 are viewed as the third storage device.); writing the data object to the storage system according to a search result of searching for the data object in the third storage device (Mimatsu – Fig. 7, steps 7011, 7012 & par. [0081-0082] disclose when the data file is not in the disk drive 1212, selecting a file system, creating a file with a new D-path according to the WRITE request, and recording the file system ID of the selected file system and file and file name of the created file as FS ID 2002 and D-path 2003 in file table 1207. The additional disk drives 1212 in Fig. 1 are viewed as the third storage device.); and determining the address mapping of the data object based on an address to which the data object is written in the storage system (Mimatsu – Claim 8 discloses a computer in communication with the storage system knows in advance that a particular file will be accessed, the computer determines a storage location of the particular file by sending a READ request to the storage system, said READ request being directed to a virtual metadata file corresponding to the particular file, wherein when the particular file is stored on the tape storage device, the computer sends a WRITE request to the storage system directed to the virtual metadata file corresponding to the particular file, the WRITE request specifying that the particular file be retrieved from the tape storage device and stored to the one or more disk drives so that the computer is able to access the particular file more quickly than when accessing the particular file from the tape storage device.). 

Referring to claims 17 and 18, Note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-7, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mimatsu in view of Rothmeier et al. (US Patent No. 9,940,378 hereinafter “Rothmeier”).
Referring to claim 2, Mimatsu discloses the method of claim 1, wherein searching for the data object specified by the write request in the first storage device (Mimatsu – par. [0071] & Fig. 7, step 7001 disclose a data file specified in a WRITE request to be written to the storage system 1200. Fig. 7, step 7006 discloses a searching or determination of whether the data file exists on the tape 1221.) and a first storage rule of the first storage device (Mimatsu – par. [0050] discloses a tape ID 2004, which an identifier of a tape cartridge in which the file is stored; a T-path 2005, which is a path and file name of the file stored in the tape cartridge.), however, fails to explicitly disclose comprises: obtaining a hash of the data object; and searching for a data object matching the hash in the first storage device based on a first storage rule of the first storage device. 
(Rothmeier – col. 3, lines 25-27 discloses a primary storage system may divide data object F1 into chunks, create a hash fingerprint for each chunk.); and 
searching for a data object matching the hash in the first storage device (Rothmeier – col. 4, lines 12-19 discloses to identify the differences, primary storage system 200 may iterate through the F1 and F2 and compare the hashes of the atomic units of each. For example, if an atomic unit is defined as 8 kb, the hash of each 8 kb chunk of F2 can be compared to the 8 kb chunks of F1. If there is a match, the data is the same and does not need to be transferred. If there is a difference, the data is different and does need to be transmitted.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Rothmeier’s teachings with Mimatsu’s teachings for the benefit of implementing replicating data backups from a source storage system to a destination storage system (Rothmeier – col. 2, lines 31-33).

Referring to claim 3, Mimatsu and Rothmeier disclose the method of claim 2, wherein the hash further comprises a group of block hashes of a group of data blocks in the data object (Rothmeier – col. 3, lines 25-27 discloses a primary storage system may divide data object F1 into chunks, create a hash fingerprint for each chunk.); and searching for the data object matching the hash in the first storage device based on the first storage rule of the first storage device comprises: searching for a group of data blocks matching the group of block hashes in the first storage device (Rothmeier – col. 4, lines 12-19 discloses to identify the differences, primary storage system 200 may iterate through the F1 and F2 and compare the hashes of the atomic units of each. For example, if an atomic unit is defined as 8 kb, the hash of each 8 kb chunk of F2 can be compared to the 8 kb chunks of F1. If there is a match, the data is the same and does not need to be transferred. If there is a difference, the data is different and does need to be transmitted.) according to the first storage rule (Mimatsu – par. [0050] discloses a tape ID 2004, which an identifier of a tape cartridge in which the file is stored; a T-path 2005, which is a path and file name of the file stored in the tape cartridge.). 

Referring to claim 4, Mimatsu and Rothmeier disclose the method of claim 2, further comprising: according to determining that the data object matching the hash is present in the first storage device (Rothmeier – col. 4, lines 12-19 discloses to identify the differences, primary storage system 200 may iterate through the F1 and F2 and compare the hashes of the atomic units of each. For example, if an atomic unit is defined as 8 kb, the hash of each 8 kb chunk of F2 can be compared to the 8 kb chunks of F1. If there is a match, the data is the same and does not need to be transferred. If there is a difference, the data is different and does need to be transmitted.), determining an address mapping of the data object based on an address of the data object in the first storage device (Mimatsu – Claim 8 discloses a computer in communication with the storage system knows in advance that a particular file will be accessed, the computer determines a storage location of the particular file by sending a READ request to the storage system, said READ request being directed to a virtual metadata file corresponding to the particular file, wherein when the particular file is stored on the tape storage device, the computer sends a WRITE request to the storage system directed to the virtual metadata file corresponding to the particular file, the WRITE request specifying that the particular file be retrieved from the tape storage device and stored to the one or more disk drives so that the computer is able to access the particular file more quickly than when accessing the particular file from the tape storage device.). 

Referring to claim 5, Mimatsu and Rothmeier disclose the method of claim 2, wherein searching for the data object in the second storage device comprises: notifying the second storage device to search for the data object matching the hash in the second storage device (Rothmeier – col. 3, lines 28-38 discloses upon receiving a fingerprint, secondary storage system may determine whether it already contains the data represented by the fingerprint. This could occur, for example, by consulting a hash table. If secondary storage system 202 does have the data represented by the fingerprint, it may construct that chunk of data object C1 using the local data. If secondary storage system 202 does not have the data represented by the fingerprint, it may request the data from primary storage system 200 which may transmit the data to secondary storage system 202 in response.) based on a second storage rule of the second storage device (Mimatsu – par. [0050] discloses a file system ID 2002 of the file system in which the file exists when the file is stored on a disk; a D-path 2003, which is a disk path of the path and file name of the file in the file system when the file is stored on a disk.). 

Referring to claim 6, Mimatsu and Rothmeier disclose the method of claim 5, wherein writing the data object to the storage system according to the search result of searching for the data object in the second storage device comprises: according to determining the data object matching the hash is not present in the second storage device (Rothmeier – col. 3, lines 28-38 discloses upon receiving a fingerprint, secondary storage system may determine whether it already contains the data represented by the fingerprint. This could occur, for example, by consulting a hash table. If secondary storage system 202 does have the data represented by the fingerprint, it may construct that chunk of data object C1 using the local data. If secondary storage system 202 does not have the data represented by the fingerprint, it may request the data from primary storage system 200 which may transmit the data to secondary storage system 202 in response.), writing the data object to the first storage device (Rothmeier – col. 3, lines 9-10 discloses data object F1 comprising a file stored on the primary storage system 200.). 

Referring to claim 7, Mimatsu and Rothmeier disclose the method of claim 5, wherein writing the data object to the storage system according to the search result of searching for the data object in the second storage device comprises: according to determining the data object matching the hash is not present in the second storage device (Rothmeier – col. 3, lines 28-38 discloses upon receiving a fingerprint, secondary storage system may determine whether it already contains the data represented by the fingerprint. This could occur, for example, by consulting a hash table. If secondary storage system 202 does have the data represented by the fingerprint, it may construct that chunk of data object C1 using the local data. If secondary storage system 202 does not have the data represented by the fingerprint, it may request the data from primary storage system 200 which may transmit the data to secondary storage system 202 in response.), writing a virtual backup of the data object to the second storage device, the virtual backup indicating the data object in the second storage device is referenced (Rothmeier – col. 3, line 59 to col. 4, line 1 discloses at operation 208 secondary storage system 202 may create a snapshot of the related backup. In this example, secondary storage system may create C2 by taking a snapshot of C1. A snapshot operation may comprise creating a copy of a source file, such as C1, without replicating the source file's underlying data. A source file may be comprise an address or file handle pointing to the underlying data. Creating a snapshot may comprise copying this address or handle into a new file, rather than replicating the underlying data itself.). 

Referring to claim 11, Mimatsu discloses the method of claim 1, wherein: the write request is received (Mimatsu – par. [0071] & Fig. 7, step 7001 disclose a data file specified in a WRITE request to be written to the storage system 1200.), however, fails to explicitly disclose a backup client installed at a user application system, the storage system being connected to the user application system to store a backup of the data object in the user application system.
Rothmeier discloses a backup client installed at a user application system, the storage system being connected to the user application system to store a backup of the data object in the user application system (Rothmeier – Fig. 1, col. 2, lines 52-57 discloses a backup application 102 provides backup data to a primary data storage system 104. For example, an EMC.RTM. Avamar.RTM. backup agent, application, appliance, and/or system may provide backup data to a primary data center and/or other location at which primary data storage system 104 is installed.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Rothmeier’s teachings with Mimatsu’s teachings for the benefit of implementing replicating data backups from a source storage system to a destination storage system (Rothmeier – col. 2, lines 31-33).

Referring to claim 19, Note the rejection of claim 11 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mimatsu in view of Kawamura (US Pub. No. 2013/0138884 hereinafter “Kawamura”).
Referring to claim 16, Mimatsu discloses the method of claim 15, wherein the third storage device is added to the storage system according to determining that a workload of the storage system is greater than a predetermined threshold. 
	Kawamura discloses the third storage device is added to the storage system according to determining that a workload of the storage system is greater than a predetermined threshold (Kawamura – par. [0002, 0003, 0008] discloses the addition of a FM appliance having a flash memory between the host and the storage systems according to a case a workload of the first storage system is higher than a first threshold running in a high workload mode.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kawamura’s teachings with Mimatsu’s teachings for the benefit of sharing the FM appliance among a plurality of storage system for (i) utilization efficiency of high-performance resources is improved ( storage systems' timings of high -workload are different); (ii) high-performance resources' capacity utilization efficiency is improved (it is possible to minimize non-user capacity such as RAID parity data or spare disks); and (iii) it becomes easier to design to improve performance (user will just add appliance in the pool).  (Kawamura – par. 3).

Allowable Subject Matter
12.	Claims 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “registering the user application system to one of the first storage device and the second storage device to serve the user application system, based on a first workload of the first storage device, a second workload of the second storage device and a backup demand of the user application system, in combination with other recited limitations in dependent claims 12 and 20.
The pending dependent claims 13 and 14 are allowable based on their dependency of the dependent claim 12.

Conclusion
13.	Claims 1-11 and 15-19 are rejected.
	Claims 12-14 and 20 are objected.
		
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181

/Farley Abad/Primary Examiner, Art Unit 2181